   

Case 1:19-cv-10453-GBD Documen

 

UNITED STATES DISTRICT COURTF
SOUTHERN DISTRICT OF NEW YORK

| CASE NO. 1:19-cv-10453 (GBD)

|
t
}
t
i
i

l
|
|

MICHAEL KORS, L.L.C., FINAL JUDGMENT AND PERMANET

INJUNCTION ON CONSENT
Plainuff.
v.

US RELIANCE SOLUTIONS, INC, and
GRACE REN,

Defendants.

 

Michael Kors, L.L.C. ("Michael Kors”) by and defendants US Reliance Solutions, Inc, and
Grace Ren (hereinafter collectively referred to as “Defendants”) having agreed that a Final Judgment
and Permanent Injunction Upon Consent ("Final Judgment”) should be entered between them and

good cause appearing theretore:

1. ‘Michael Kors asserted this action for (1) trademark infringement In violation of Section
43(a) of the Lanham Act, 15 U.S.C. $ 1114(a); (ii) federal wademark dilution in violation of Section
43(c) of the Lanham Act. 15 U.S.C. § 1125(e): (ili) unfair competition. false designation or origin
and false description in violation af Section 43(a) of the Lanham Act, 13 U.S.C. § 1124(a); and Gv)
unfair and deceptive business practices in violation af New York General Business Law § 349. N.Y.
Gen. Bus. L. $349. Phe Court has continuing jurisdiction to enforce the terms and provisions of this
Final Judgment,

PARTIES

2. Michael Kors is a Delaware limited Hability company with its principal place of

business located at 1] West 42° Street. New York. NY 10036.

3. Defendant US Reliance Solutions, Inc. is a Florida corporation with its principal place

 
Case 1:19-cv-10453-GBD Document 25 Filed 06/01/20 Page 2 of 4

of business located at 19764 Paddock Street, Orlando, Florida 32833 and/or 3671 S. Orlando Drive,
Sanford. FL 32773.

4, ‘Defendant Grace Ren (“Ren”) is the President / Owner of US Reliance Solutions and
therefore has the right and ability to control the actions of the corporate defendant, Ren resides at

19764 Paddock St, Orlando. Florida 32833.

5, Michael Kors is the owner of the 4) . (*) . MICHAEL KORS and other
federally registered and unregistered trademarks, among others, (collectively, the “Michael Kors
Trademarks”);

6. Defendants agree that the jurisdiction of this Court is retained for the purpose of
making any further orders necessary or proper for the construction. implementation or modification
of this Final Judgment, the enforcement and the punishment of any violations thereof.

ITJ]S ORDERED, ADJUDGED AND DECREED

7. The Final Judgment shall be binding upon and shall inure to the benefit of the parties
and their respective heirs, successors and assigns, and acquiring companies.

8, Defendants, their agents, servants. emplovees. attorneys and all persons acting inconcert and
participation with them, and their successors and assigns, jointly and severally be and hereby are, permanent
restrained and enjoined from:

a. using any infringement of the Michael Kors Trademarks to identify any goods not
autharized by Michael Kors:

b. infringing the Michael Kors Trademarks by importing. manufacturing, distributing,
selling, offering for sale, advertising, promoting, displaying any products bearing any
simulation, reproduction. or any mark confusingly similar to Michael Kors Trademarks:

¢, using any simulation, reproduction. copy. or any mark confusingly similar to the Michael
Kors Trademarks in connection with the importation. promotion, advertisement, display,
sale, offering for sale, manufacture. production, circulation or distribution of any
unauthorized products in such fashion as to relate or connect, ar tend to relate or connect,

 

 

 
Case 1:19-cv-10453-GBD Document 25 Filed 06/01/20 Page 3 of 4

e

9.

'

such products in any way to Michael Kors products, or to any goods sold. manufactured,
sponsored or approved by, or connected with Michael Kors praducts;

making any statemett or representation whatsoever. or using any false designation of
origin or false description. or performing any act. which can or is likely to lead the trade
or public, or individual members thereof, to believe that any services provided, products
manufactured, distributed, sold or offered for sale, or rented by Defendants are in any way
associated or connected with Michael Kors products:

engaging in any other conduct constituting an infringement of ihe Michael Kors
Trademarks, of Michael Kors products’ rights in, or to use or to exploit, said trademark,
or constituting any weakening of Michaet Kors products’ name, reputation and goodwill;
and

seeking registration or registering any trademark confusingly similar to the Michael Kors
Trademarks.

Itis further ORDERED that in the event that Defendants are ever found by a court of competent

jurisdiction to be in violation of this Final Judgment the parties agree that (a) Michael Kors will be entitled to
all normal relief which it may request from the Court; and (b) Michael Kors will be entitled to recover any
and all future and additional damages, fees, and costs incurred by Michael Kors due to Defendants’ violation

of this Final Juda@ment, and judgment shall be entered avainst Defendants in that-full amount,

10. That any act by the Defendants in violation of the terns or conditions of this Final Judgment may

be considered and prosecuted as contempt of this Court,

11. That jurisdiction of this Court is retained for the purpose of making any further orders necessary

or proper for the construction, implementation, or modification of this Final Judgment, the enforcement

thereof, and the punishment of any violations thereof.

12. This Final Judgment shall be deemed served upon the Defendants at the time of the execution by

the Court.

13. This action against Defendants is hereby dismissed with prejudice,

CONSENTED TO BY THE PARTIES:

 

 

 
Case 1:19-cv-10453-GBD Document 25 Filed 06/01/20 Page 4 of 4

The undersigned hereby consent to the entry of the Final Judgment in the form annexed hereto

or in such other form as the Court may approve,

Dated: | 2 {2 2(¢ _ ,2020 MICHAEL KORS L.L.C.

By:

Name: Ee ce on Je Wha
Title: ASSiSMO My SEC CEFN ¥

Dated: 0-77-F/ . 2020 US RELIANCE SOLUTIONS, INC,
q

é

none Gish fee
 — Tesi Ge

Dated: vvé 2020 GRACE REN
“a
/, “ 4
t7cee
SO ORDERED:

‘Wot 2070). GB Dorel

 

Goda St&teS District Court Judge

 

 

 
